EXHIBIT 10.3

ITLA CAPITAL CORPORATION
SALARY CONTINUATION PLAN
(Effective March 31, 2000)
As Amended and Restated and In Effect February 1, 2006

Preamble

         ITLA Capital Corporation, a Delaware business corporation and its
subsidiaries, have adopted the ITLA Capital Corporation Salary Continuation Plan
as of the Effective Date (the "Old Plan"), for a select group of executives and
senior management personnel to ensure that the overall effectiveness of the
Company's executive compensation program will attract, retain and motivate
qualified executives and senior management personnel. The Old Plan is hereby and
restated in full for the purposes of (a) complying with the applicable
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code") and related guidance of general applicability issued thereunder,
effective January 1, 2005, and shall be administered and interpreted
accordingly, and (b) to provide changes unrelated to compliance with Section
409A of the Code, effective February 1, 2006.

ARTICLE I
DEFINITIONS

         When used herein, the following words shall have the meanings below
unless the context clearly indicates otherwise:

         1.1         "Change in Control" means the occurrence of any of the
following events with respect to the Company: (a) a "change in the ownership of
the Company", (b) a "change in the effective control of the Company, or (c) a
"change in the ownership of a substantial portion of the Company's assets", as
such phrases are defined in Section 409A.

         1.2         "Claims Reviewer" means the Compensation Committee of the
Board of Directors of the Company, unless another person or organizational unit
is designated by the Company as Claims Reviewer.

         1.3         "Company" means ITLA Capital Corporation and its
subsidiaries and any successor(s) thereto. Where applicable, including for
purposes of determining whether a Participant is employed by the Company at any
particular time, the term "Company" shall also include any entity that would be
treated as a single employer with the Company under Section 414 of the Internal
Revenue Code.

         1.4         "Designated Beneficiary" means the individual the
Participant designates as his or her beneficiary in such Participant's ITLA
Capital Corporation Salary Continuation Plan designation of beneficiary form.

         1.5         "Disability" means the Participant is unable to engage in
any substantial activity by reason of any physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months. The determination of whether a Participant
has a Disability shall be determined by the Claims Reviewer in its sole
discretion.




NEXT PAGE



         1.6         "Effective Date" means March 31, 2000.

         1.7         "Normal Retirement Date" means retirement from service with
the Company, which becomes effective on or after the first day of the calendar
month following the month in which the Participant reaches his or her
65th birthday.

         1.8         "Participant" means any employee of the Company who meets
the eligibility requirements of Article II and is designated and approved for
participation in the Plan as set forth in Article II.

         1.9         "Participation Date" means the date any employee of the
Company becomes a Participant in the Plan.

         1.10        "Plan" means the ITLA Capital Corporation Salary
Continuation Plan, as set forth herein and as amended from time-to-time.

         1.11         "Plan Year" means the calendar year.

         1.12         "Section 409A" means Section 409A of the Code and related
guidance of general applicability issued thereunder.

         1.13         "Termination for Cause" means, with respect to
Mr. Haligowski, a termination prior to the Normal Retirement Date for cause as
defined in Mr. Haligowski's Employment Agreement dated January 28, 2000, or as
later amended, or, with respect to any other Participant prior to the Normal
Retirement Date, as defined in the Participant's Change in Control Severance
Agreement.

         1.14         "Termination without Cause" means the termination of
employment of the Participant with the Company for any reason other than a
Termination for Cause or attainment of the Normal Retirement Date. The phrase
"Termination without Cause" shall be applied and interpreted in the same manner
as "separation from service" under Section 409A.

ARTICLE II
ELIGIBILITY TO PARTICIPATE

         2.1         Eligibility to Participate. For purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"), the Plan
is limited to a select group of management and highly compensated employees.

         2.2         Designated Participants. An executive or senior management
employee of the Company is eligible to become a Participant in the Plan;
provided such employee is designated as a Participant on Exhibit A attached
hereto or, such employee is later designated as a Participant by the
Compensation Committee of the Board of Directors of the Company and, such
designation is attached as a written amendment to the Plan signed by a duly
authorized officer of the Company. Under no circumstance shall an employee below
the level of Managing Director


2NEXT PAGE

or Senior Vice President be eligible to participate in the Plan. Once an
employee becomes a Participant, he or she shall remain a Participant until all
benefits to which he or she (or his or her Designated Beneficiary) is entitled
under the Plan have been paid.

ARTICLE III
ELIGIBILITY FOR AND PAYMENT
OF BENEFITS

         3.1         Eligibility for Retirement Benefits. Each Participant shall
be eligible to receive the benefits under the Plan upon the earlier of the
attainment of the Normal Retirement Date or Termination without Cause. No
benefits shall be payable from the Plan to a Participant while such Participant
is employed with the Company.

         3.2         Calculation of Benefit. A Participant's benefit under the
Plan will be calculated as of the earlier of Participant's attainment of the
Normal Retirement Date or his Termination without Cause.

         3.3         Incidents of Ownership. Notwithstanding the above, a
Participant shall have no incidents of ownership with respect to the benefits
under the Plan.

         3.4         Benefits. If the Participant experiences a Termination
without Cause or as a result of attaining the Normal Retirement Date, the
Participant shall be entitled to receive a monthly salary continuation benefit
from the Company, beginning on the first day of the month following the
expiration of six months after his attainment of the Normal Retirement Date or
Termination without Cause, and continuing on the first day of each month
thereafter for a period of 15 years in an amount set forth in Exhibit A attached
hereto or in the written amendment to the Plan designating the individual as a
Participant in the Plan. Provided, however, if the Participant's Termination
without Cause is on account of death or Disability, then payment of the salary
continuation benefit shall commence on the first day of the calendar month after
the Participant's Termination without Cause and continue for a period of 15
years.

         3.5         Intentionally Omitted.

         3.6         Intentionally Omitted.

         3.7         Participant's Death. If a Participant dies while employed
by the Company or prior to commencement of benefits following a Termination
without Cause or attainment of the Normal Retirement Date, the Participant's
Designated Beneficiary shall receive the benefits the Participant would
otherwise receive under the Plan. If a Participant dies after the commencement
of benefits hereunder, all of the remaining benefits to which the Participant
was entitled at the time of his or her death shall be paid to the Participant's
Designated Beneficiary. If a Participant survives his Designated Beneficiary or
the Participant fails to name a Designated Beneficiary prior to receipt of the
entire distribution to which the Participant is entitled hereunder, then all of
the distribution to which the Participant is entitled under the Plan and which
has not been distributed to such Participant at the date of death shall be
payable to the Participant's estate.




3NEXT PAGE



         3.8         Termination for Cause. Notwithstanding any other provision
of this Plan, in no event shall any benefits be payable under this Plan to a
Participant whose employment with the Company is Terminated for Cause.

         3.9         Intentionally Omitted.

         3.10        No Duplication of Benefits. The Plan is intended to pay
salary continuation benefits to eligible Participants in connection with the
first to occur of the events described in Section 3.1 of the Plan: attainment of
Normal Retirement Date or Termination without Cause. In no event shall benefits
be payable to any Participant under this Plan for more than one event listed in
Section 3.1 of the Plan. No benefits shall be payable to a Participant while the
Participant continues to be employed by a subsidiary or successor of the Company
(as such continued employment would preclude the occurrence of a Termination
without Cause).

         3.11        Limitation on Distribution to Covered Employees.
Notwithstanding any other provision of the Plan, in the event that the
Participant is a "covered employee" as defined in Section 162(m)(3) of the
Internal Revenue Code, or would be a covered employee if the benefits were
distributed in accordance with the other provisions of Article III, the maximum
amount which may be distributed in any Plan Year shall not exceed one million
dollars ($1,000,000) less the amount of compensation paid by the Company to the
Participant in such Plan Year which is not "performance-based" (as defined in
Internal Revenue Code Section 162(m)(4)(C)). The amount of compensation which is
not "performance-based" shall be reasonably determined by the Company at the
time of the proposed distribution. Any amount which is not distributed to the
Participant in a Plan Year as a result of the limitation set forth in this
Section 3.11 shall be distributed to the Participant in the next Plan Year,
subject to compliance with the foregoing limitation set forth in this
Section 3.11 as soon as possible after the Company reasonably anticipates that
the deduction of the payment will not be limited by Code Section 162(m), or the
calendar year in which the Participant attains the Normal Retirement Date or
experiences a Termination without Cause. The provisions of this Section 3.11
shall not apply if the Compensation Committee of the Board of Directors, upon
consultation with legal counsel, determines that the restrictions of Code
Section 162(m) do not apply to limit the deductibility of payments made under
the Plan (or otherwise by the Company) to the Participant.

         3.12        Intentionally Omitted due to Section 409A.

         3.13        Parachute Payments. In the event that any payments or
benefits provided or to be provided to a Participant pursuant to this Plan in
combination with payments or benefits, if any, from other plans or arrangements
maintained by the Company constitute "excess parachute payments" under Section
280G of the Internal Revenue Code of 1986, as amended, the Company shall either
reduce the payments to the Participant under the Plan or provide an additional
Gross Up Payment to the Participant in a lump sum amount in accordance with the
provisions of the Participant's Change in Control Severance Agreement or
Employment Agreement. If the Participant does not have a Change in Control
Severance Agreement or Employment Agreement that addresses the treatment of
excess parachute payments, then the Compensation Committee of the Board of
Directors of the Company shall, in its sole and absolute discretion and
notwithstanding any other provision of this Plan, either reduce the benefits
payable to the Participant under this Plan so that none of the payments are
excess parachute payments or


4NEXT PAGE

provide the Participant with a gross-up payment in a lump sum amount to offset
the additional tax on any Plan benefits that are treated as excess parachute
payments under Section 280G of the Internal Revenue Code.

ARTICLE IV
AMENDMENT AND TERMINATION

         4.1         Amendment or Termination. The Company intends the Plan to
remain in existence until all Participants in the Plan have received all of
their benefits payable under the Plan. The Company, however, reserves the right
to amend or terminate the Plan. No such amendment may reduce or eliminate
benefits payable under the Plan to any Participant or remove the obligation of
the Company to contribute amounts to a grantor trust as set forth in Section 5.1
below. Except as provided in this Section 4.1 or in Section 409A, in the event
that the Company elects to terminate the Plan prior to the commencement of any
benefits hereunder, each Participant shall be entitled to begin receiving the
salary continuation benefit set forth in Section 3.4 of the Plan, with the
amount of the benefit calculated as of the date of termination of the Plan. Any
amendment or termination of the Plan shall be made pursuant to a resolution of
the Compensation Committee of the Board of Directors of the Company.

         The ability of the Company to amend or terminate the Plan and
distribute benefits in accordance with such amendment or termination shall be
subject to and limited by Section 409A. Accordingly, unless Section 409A
provides otherwise, the Plan may be terminated only if: (a) all arrangements
sponsored by the Company that are required to be aggregated with this Plan under
Section 409A are terminated; (b) no payments other than payments that would be
payable under the terms of the Plan or an aggregated plan if the termination had
not occurred are made within 12 months of the termination of the arrangements;
(c) all payments are made within 24 months of the termination of the Plan and
related arrangements; and (d) the Company does not adopt a new arrangement that
would be required to be aggregated with this Plan under Section 409A if the same
Participant participated in both arrangements, within five years of the
termination of the Plan.

         The Company also may terminate the Plan within the thirty (30) days
preceding a Change in Control, provided that all substantially similar
arrangements also are terminated, so that the Participants in this Plan, and
participants in all substantially similar arrangements, receive all amounts
deferred under this Plan and the arrangements within twelve (12) months of the
date of the termination of this Plan and the other arrangements.

         Benefits payable to a Participant on account of the termination of the
Plan shall be paid in a single lump sum, notwithstanding any provision of the
Plan to the contrary, and the lump sum benefit shall be equal to the present
value of the benefit the Participant would have received under the Plan had he
or she experienced a Termination without Cause on the date of the Plan
termination, determined using an interest rate of 120 percent of the applicable
Federal long-term rate determined as of the first day of the month in which the
Plan termination distribution occurs.

         The Plan may not be amended or terminated after a Change in Control
without the written consent of the Participants, except to the extent necessary
to comply with applicable law.




5NEXT PAGE



ARTICLE V
ADMINISTRATION

         5.1         Funding of Benefits. The Company shall establish a grantor
trust to hold assets to pay benefits due Participants under the Plan. At least
annually, the Company shall contribute to the trust an amount determined by the
actuaries for the Company (using reasonable actuarial assumptions) as necessary
to fund the benefits payable under the Plan. In addition, within 15 days after a
Change in Control, the Company shall contribute an amount to the trust as
determined by the actuaries for the Company to be necessary to fully fund the
benefits payable under Article III of the Plan. At no time shall the Participant
be deemed to have a lien nor right, title nor interest in or to any specific
funding investment or to any assets of the Company. If the Company elects to
invest in a life insurance or annuity policy for the life of the Participant,
then the Participant shall assist the Company by freely submitting to a physical
examination and supply such additional information necessary to obtain such
insurance or annuities. The funding of benefits under the Plan shall comply in
all respects with the requirements of Section 409A.

         5.2         Unsecured Claims. The right of a Participant or his or her
Designated Beneficiary to receive a benefit hereunder shall be an unsecured
claim against the general assets of the Company, and neither a Participant nor
his or her Designated Beneficiary shall have any rights in or against any amount
credited under this Plan or under any trust established under the Plan or any
other assets of the Company. Notwithstanding any other provisions to the
contrary, the Plan at all times shall be considered entirely unfunded both for
tax purposes and for purposes of Title I of ERISA as amended. Any funds invested
hereunder shall continue for all purposes to be part of the general assets of
the Company and available to its general creditors in the event of bankruptcy or
insolvency. Any benefits which may be payable pursuant to this Plan are not
subject in any manner to anticipation, sale, alienation, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors of a Participant or
his or her Designated Beneficiary. The Plan constitutes a mere unsecured promise
by the Company to make benefit payments in the future. No interest or right to
receive a benefit may be taken, either voluntarily of involuntarily, for the
satisfaction of the debts of, or other obligations or claims against, such
person or entity, including claims for alimony, support, separate maintenance
and claims in bankruptcy proceedings.

         5.3         Plan Administration. The Plan shall be administered by the
Compensation Committee of the Board of Directors of the Company, which shall
have the authority, duty and power in its sole and absolute discretion to
interpret and construe the provisions of the Plan as the Compensation Committee
of the Board of Directors deems appropriate including the authority to determine
eligibility for benefits under the Plan. The Compensation Committee of the Board
of Directors shall have the duty and responsibility of maintaining records,
making the requisite calculations and disbursing the payments hereunder. The
interpretations, determinations, regulations and calculations of the
Compensation Committee of the Board of Directors shall be final and binding on
all persons and parties concerned. The Compensation Committee may delegate any
of its duties, to an employee or employees of the Company or other persons as it
deems appropriate. The Plan shall also be administered and interpreted in a
manner consistent with Section 409A.




6NEXT PAGE



         5.4         Expenses. Expenses of administration of the Plan shall be
paid by the Company. The Compensation Committee of the Board of Directors of the
Company shall be entitled to rely on all tables, valuations, certificates,
opinions, data and reports furnished by any actuary, accountant, controller,
counsel or other person employed or retained by the Company with respect to the
Plan.

         5.5         Statements. The Compensation Committee of the Board of
Directors of the Company or its agents shall furnish individual periodic
statements of benefits being paid to each Participant (or if the Participant's
Designated Beneficiary is currently receiving benefits under the Plan, to such
Participant's Designated Beneficiary) in such form as determined by the
Compensation Committee of the Board of Directors or as may be required by the
law.

         5.6         No Enlargement of Rights. The sole rights of a Participant
or his or her Designated Beneficiary under this Plan shall be to have this Plan
administered according to its provisions, to receive whatever benefits he or she
may be entitled to hereunder, and nothing in the Plan shall be interpreted as a
guaranty that any benefits which may be established in connection with the Plan
or assets of the Company will be sufficient to pay any benefit hereunder.
Further, the adoption and maintenance of this Plan shall not be construed as
creating any contract of employment between the Company and the Participant. The
Plan shall not affect the right of the Company to deal with any Participants in
employment respects, including their hiring, discharge, compensation and
conditions of employment.

         5.7         Rules and Procedures. The Company may from time to time
establish rules and procedures which it determines to be necessary for the
proper administration of the Plan and the benefits payable to an individual in
the event that individual is declared incompetent and a conservator or other
person legally charged with that individual's care is appointed. Except as
otherwise provided herein, when the Company determines that such individual is
unable to manage his or her financial affairs, the Company may pay such
individual's benefits to such conservator, person legally charged with such
individual's care, or institution then contributing toward or providing for the
care and maintenance of such individual. Any such payment shall constitute a
complete discharge of any liability of the Company and the Plan for such
individual.

         5.8         Information. Each Participant shall keep the Company
informed of his or her current address and the current address of his or her
Designated Beneficiary. The Company shall not be obligated to search for any
person. If such person(s) is (are) not located within three (3) years after the
date on which payment of the Participant's benefits payable under this Plan may
first be made, payment may be made as though the Participant or his or her
Designated Beneficiary had died at the end of such three-year period.

         5.9         Loss. Notwithstanding any provision herein to the contrary,
neither the Company nor any individual acting as an employee or agent of the
Company shall be liable to any Participant, his or her Designated Beneficiary,
or any other person for any claim, loss, liability or expense incurred in
connection with the Plan, unless attributable to fraud or willful misconduct on
the part of the Company or any such employee or agent of the Company.

         5.10        Indemnification. The Company shall indemnify and hold
harmless the members of the Board of Directors, and any other employees to whom
any responsibility with respect to


7NEXT PAGE

the Plan is allocated or delegated, from and against any and all liabilities,
costs and expenses, including attorneys' fees, incurred by such persons as a
result of any act, or omission to act, in connection with the performance of
their duties, responsibilities and obligations under the Plan and under ERISA,
other than such liabilities, costs and expenses as may result from the bad
faith, willful misconduct or criminal acts of such persons or to the extent such
indemnification is specifically prohibited by ERISA. The Company shall have the
obligation to conduct the defense of such persons in any proceeding to which
this Section applies. If any Board member or any employee covered by this
indemnification clause determines that the defense provided by the Company is
inadequate, that member or employee shall be entitled to retain separate legal
counsel for his or her defense and the Company shall be obligated to pay for all
reasonable legal fees and other court costs incurred in the course of such
defense unless a court of competent jurisdiction finds such person has acted in
bad faith or engaged in willful misconduct or criminal acts.

         5.11        Applicable Law. All questions pertaining to the
construction, validity and effect of the Plan shall be determined in accordance
with the laws of the United States and the extent not preempted by such laws, by
the laws of the State of California.

         5.12        Withholdings. All benefit payments under this Plan shall be
reduced by taxes and other required or authorized withholdings. The Company may
also, in its discretion, reduce any benefit payment payable hereunder to a
Participant by any amounts that the Participant owes the Company at the time of
the payment from the Plan.

ARTICLE VI
CLAIMS PROCEDURE

         6.1         Claims Procedure. An initial claim for benefits under the
Plan must be made by the Participant or his or her Designated Beneficiary in
accordance with the terms of the Plan through which the benefits are provided.
Not later than 90 days after receipt of such a claim, the Claims Reviewer will
render a written decision on the claim to the claimant, unless special
circumstances require the extension of such 90-day period. If such extension is
necessary, the Claims Reviewer shall provide the Participant or his or her
Designated Beneficiary with written notification of such extension before the
expiration of the initial 90-day period. Such notice shall specify the reason or
reasons for such extension and the date by which the final decision can be
expected. In no event shall such extension exceed a period of 90 days from the
end of the initial 90-day period. In the event the Claims Reviewer denies the
claim of a Participant or his or her Designated Beneficiary in whole or in part,
the Claims Reviewer's written notification shall specify, in a manner calculated
to be understood by the claimant, the reason for the denial; a reference to the
Plan or other document or form that is the basis for the denial; a description
of any additional material or information necessary for the claimant to perfect
the claim; an explanation as to why such information or material is necessary;
and an explanation of the applicable claims procedure. Should the claim be
denied in whole or in part and should the claimant be dissatisfied with the
Claim's Reviewer's disposition of the claimant's claim, the claimant may have a
full and fair review of the claim by the Company upon written request therefore
submitted by the claimant or the claimant's duly authorized representative and
received by the Company within 60 days after the claimant receives written
notification that the claimant's claim has been denied. In connection with such
review, the claimant or the claimant's duly


8NEXT PAGE

authorized representative shall be entitled to review pertinent documents and
submit the claimant's views as to the issues, in writing. The Company shall act
to deny or accept the claim within 60 days after receipt of the claimant's
written request for review unless special circumstances require the extension of
such 60-day period. If such extension is necessary, the Company shall provide
the claimant with written notification of such extension before the expiration
of such initial 60-day period. In all events, the Company shall act to deny or
accept the claim within 120 days of the receipt of the claimant's written
request for review. The action of the Company shall be in the form of a written
notice to the claimant and its contents shall include all of the requirements
for action on the original claim. In no event may a claimant commerce legal
action for benefits the claimant believes are due the claimant until the
claimant has exhausted all of the remedies and procedures afforded the claimant
by this Article VII.



         ITLA Capital Corporation has caused this Plan to be executed as of this
1st day of February, 2006.

By:  /s/Jeffrey Lipscomb

--------------------------------------------------------------------------------

Jeffrey Lipscomb, Member of the Board of Directors
Chairman of the Compensation Committee
On Behalf of ITLA Capital Corporation and Its Subsidiaries






9NEXT PAGE



ITLA CAPITAL CORPORATION
SALARY CONTINUATION PLAN

EXHIBIT A




Designated Participant

--------------------------------------------------------------------------------

Date of Designation

--------------------------------------------------------------------------------

Salary Continuation Benefit

--------------------------------------------------------------------------------

        George Haligowski

March 31, 2000 75 percent of Mr. Haligowski's average annual base salary for the
three full calendar years preceding the calendar year in which he becomes
eligible for benefits under Article III of the Plan. The monthly salary
continuation benefit shall be 1/12th of the annual amount determined under the
preceding sentence.






10NEXT PAGE

